This appellant, a white woman, was indicted, charged with the offense of murder in the first degree; the specific charge being that she unlawfully and with malice aforethought killed Oliver Glenn by shooting him with a pistol, etc. The trial resulted in her conviction, by the jury, of the offense of murder in the second degree, and her punishment was fixed at imprisonment in the penitentiary for a term of twenty years.
On this appeal no questions are presented for decision by us, except the regularity of the record upon which only this appeal is rested. We have examined the record, and find it regular and without error. The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 690